The declaration in this case alleges that Lucius M. Rood, while employed at Lincoln Park, in the City of Chicago, Illinois, on the 21st day of June, A. D. 1903, was severely injured by being struck on the head by a bale of straw, which was thrown from the second story of a barn located in said park; that the said Lucius M. Bood was at the time and for some time previous thereto employed 'by the commissioners of said Lincoln Park, and that while in the performance of his duty, without fault on his part, was struck as aforesaid; that the said bale of straw was thrown from the said barn by a co-employee of said claimant, by the name of John Anderson; and that in consequence of said! injuries the said Lucius M. Bood has been confined to his bed ever since, has been unable to work and has suffered permanent disabilities. To the said declaration the Attorney General has filed a demurrer. As this Court has uniformly held since its organization that the State is not liable for the misfeasance, torts, wrongs, negligence or omissions of duty of its officers or agents, and that it does not undertake to guarantee to any persons the fidelity of those it employs (see Henke v. State, filed of even date herewith), the demurrer must be sustained. Inasmuch, however, as we recognize that this is a case appealing strongly to sympathy, the sustaining of the demurrer is hereby declared to be without prejudice to the said claimant, and the rejection of the claim is not to conclude the claimant herein or to bar his further presentation of this claim to the legislature.